PER CURIAM.
Plaintiff and defendant were divorced on October 10, 1958. Defendant was awarded custody of the five *233minor children. By stipulation of the parties followed by an order entered on September 25, 1959, the decree was modified by changing the custody of John Ronald Rogers from defendant to plaintiff. The decree was again modified by changing the custody of two minor daughters from defendant to plaintiff. Defendant appeals from this latter decree.
The evidence shows that both plaintiff and defendant have exhibited moral deficiencies reflecting upon their respective fitness to have custody of the two minor children. However, we believe, as did the trial judge, that as a result of a change in circumstances the childrens’ best interest will now be best served if plaintiff has them under his control.
The decree is affirmed.